DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner acknowledges the Applicant’s request for domestic benefit to provisional application 62/625868, filed 2 Feb 18, which appears to share the same subject matter as the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to 
Claims 1-6, 11-16, and 20 are rejected under 35 U.S.C. 103 as being obvious over Aizawa et al. (US 2020/0023863, which has foreign priority to JP 2017-048169, filed 14 Mar 17), herein “Aizawa”, in view of Tong et al. (US 2018/0288182, which has domestic benefit to provisional application 62/479229, filed 30 Mar 17).
Regarding Claims 1, 11, and 20 (each independent), Aizawa discloses:
a vehicle system (vehicle 1), comprising: at least one hardware processor unit programmed to perform operations (“control unit 23 includes a processor 231”, Paragraph 52, “The embodiment may be implemented by a storage medium such as a read only memory (ROM) that stores a program causing the processor 231 to execute processing of each unit included in the processor 231”, Paragraph 113) comprising: (per Claim 1) / a method (“a concentration degree determination method”, Paragraph 1, also see Claim 6) for operating an autonomous vehicle (automatic driving control device 14, vehicle 1, “an automatic driving mode in which the vehicle is caused to run along a previously-set route regardless of the driving operation of the driver has been developed as an driving mode of a vehicle”, Paragraph 2), comprising: (per Claim 11) / a machine-readable medium comprising instructions thereon that, when executed by at least one processor unit, cause the processor unit to perform operations (“control unit 23 includes a processor 231”, Paragraph 52, “The embodiment may be implemented by a storage medium such as a read only memory (ROM) that stores a program causing the processor 231 to execute processing of each unit included in the processor 231”, Paragraph 113, also see Claims 7-14) comprising: (per Claim 20)
receiving a plurality of inputs from a user of a vehicle (i.e. eye gaze direction/-s of the user at one or more specific objects each time one or more objects (that ), the plurality of inputs comprising a first labeling input received from the user (see discussion pertaining to Tong below, wherein a first labeling input may describe whether or not the eye gaze direction of the user corresponds to an object being shown on display 131 (i.e. above the required object recognition degree per Aizawa) whenever there is a new object shown on display 131, per the below citations) and a first alert input received from the user (i.e. the actual eye gaze direction of the user to a specific object following an object (that may or may not be the specific object) being shown on display 131, each time there is a new object shown on the display, “The object recognition degree is an index how much the driver recognizes an object (for example, visually), and is a degree to which the driver consciously confirms (for example, visually) an object”, Paragraph 43, “navigation device 13 displays a warning giving attention to the driver on the display 131 as an image or video…the audio output device 16 outputs the warning giving the attention to the driver from the speaker 161 as a sound. The warning is not limited to a specific output mode, as long as the warning is a content that gives attention to the driver, for example, that the driving concentration degree is low or that it is necessary to concentrate on the driving. The driver can recognize that the driver is not in the state suitable for the driving of the vehicle 1 by the warning, and concentrate on the driving of the vehicle 1 again”, Paragraph 70, “the state detector 2315 may use the image or video displayed on the display 131 of the navigation device 13 as the object. In this case, the state detector 2315 detects the line of sight and the orientation of the face of the driver from driver image data captured at substantially the same timing as the timing of displaying the image or video on the display 131. The state detector 2315 detects the object recognition degree using at least one of the line of sight and the ); and
after determining that no user input has been received for an input threshold time (i.e. the actual eye gaze direction of the user to a specific object has not been made within a certain time duration, and thus the driving concentration degree estimated by the concentration degree estimator is below the applicable first or second reference; “the concentration degree estimator 2316 can refer to the concentration degree table stored in the concentration degree table storage 223, and estimate the level of the driving concentration degree corresponding to the state of the driver from the plurality of levels…The driving concentration degree may be estimated by the concentration degree estimator 2316 using an artificial intelligence (AI) function such as machine learning and deep learning”, Paragraphs 59-60, “When the driving mode is the automatic driving mode, and when the driving concentration degree estimated by the concentration degree estimator 2316 does not satisfy the first reference, the signal output unit 2318 outputs the instruction signal. On the other hand, ), providing an alert prompt to a cockpit output device (“Upon receiving the instruction signal from the signal output unit 2318, the support providing device performs predetermined support to the driver. For example, the support providing device is the navigation device 13 or the audio output device 16”, Paragraph 69), causing the cockpit output device to provide the alert prompt to signal to the user to provide an alert input indicating that the user is alert (i.e. the actual eye gaze direction of the user to a specific object following an object (that may or may not be the specific object) being shown on display 131, as per the above citations).
Firstly, Aizawa does not specifically disclose, but Tong teaches, that the gaze inputs from the user are used to create one or more labeling inputs that describe the relevant object (that per Aizawa, would be the object shown on the display 131 each time the system determines it necessary to improve the driver concentration degree by showing a new object on the display 131), wherein these labeling inputs may pertain to whether or not the user correctly gazed in the direction of the relevant object (“Based on observed information, the labeled data may indicate whether the driver is paying attention to where the vehicle is heading…During an operation, the interior images captured by inward facing camera(s) 142 can show a location or direction in which operator 148 is focused based on relative eye or head (or both) positions of operator 148…if the VOD system expects operator 148 to look in the direction 145 based on current speed and traffic conditions while detecting operator 148 is actually looking at a house 141 based on trajectory view 143, a signal indicating where the driver is looking can be generated…It should be noted that the labeled data may include various parameters, such as whether the driver looks left or right before crossing an intersection or whether the driver gazes at correct (or intended) locations or directions while driving”, Paragraphs 88-90).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Aizawa to create labeling inputs (for example, each time the system determines it necessary to improve the driver concentration degree by showing a new object on the display 131, as per Aizawa) whenever the user’s gaze can be tracked to a particular object, as taught by Tong, in order to enable the creation of a historical record of when the user’s gaze correctly matches an object of interest versus when the user’s gaze does not correctly match an object of interest, which can be used to determine insurance rates and/or for improving safety measures and/or for improving the machine learning of the system.
Secondly, Aizawa does not specifically disclose that a new object is shown on the display (i.e. an alert prompt) specifically when no user input (i.e. the actual eye gaze direction of the user to a specific object has not been made within a certain time duration, and thus the driving concentration degree estimated by the concentration degree estimator is below the applicable first or second reference) is received within a threshold period of time.  However, it is old and well known in the art, and would certainly be obvious, to utilize a time threshold such as a required response time threshold or a time until correct response time threshold, as a means for determining driving concentration degree, since concentration during driving is highly correlated to how quickly a user responds to specific stimuli (i.e. red light turns green but the driver takes longer than expected to accelerate, driver approaches a stop sign but takes longer than expected to start deceleration, object ahead moves into driving path but the driver takes longer than expected to see the object and/or adjust the trajectory of the vehicle, etc.).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Aizawa to only provide alert prompts when no user input is received within an input threshold time, as is old and well known in the art and would certainly be obvious in view of both Aizawa and/or Tong, in order to limit the number of times that the user is interrupted, especially during autonomous driving, to prove that their concentration degree is sufficient for whichever mode of driving the vehicle is in (which is obviously a higher degree in manual driving than autonomous driving).
Regarding Claims 2 and 12, Aizawa as modified by Tong renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa further discloses:
(“The state detector 2315 extracts the object from the external image data in order to detect the object recognition degree. For example, the object is an installed object such as a sign or a building, but the object is not particularly limited as long as the object has a possibility of being visually recognized by the driver”, Paragraph 78) captured by at least one remote-sensing devices of the vehicle (external camera 6, “The external camera 6 is installed at any position of the vehicle 1 so as to capture an image of an outside of the vehicle 1. Although one external camera 6 is illustrated in FIG. 1, the vehicle 1 may include a plurality of external cameras that capture images in different directions. The external camera 6 continuously captures the image of a running environment in a vicinity of the vehicle 1. The external camera 6 is activated in response to start of driving of the vehicle 1, and continuously captures the image of the outside of the vehicle 1. The external camera 6 outputs the captured image (hereinafter, also referred to as "external image data") to the concentration degree determination device 2 and the automatic driving control device 14”, Paragraph 34);
providing an indication of the object to a cockpit output device (see Paragraphs 81-82 as shown in the rejections of Claims 1 and 11 above); and
receiving, via the cockpit input device, the first labeling input from the user describing the object (“The object recognition degree is an index how much the driver recognizes an object (for example, visually), and is a degree to which the driver consciously confirms (for example, visually) an object”, Paragraph 43; also see the above citations to Tong’s Paragraphs 88-90 as described in the rejections to Claims 1 and 11 above).
Regarding Claims 3-4 and 13-14, Aizawa as modified by Tong renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, but Aizawa remains silent in that the first labeling input comprises an audio recording provided by the user (per Claims 3 and 13) or that there are a better measurement tool for more accurately determining a user’s driving concentration level (as audio recordings may require significant filtering to eliminate unnecessary noise from passengers talking, horns honking, music playing, alarms or sirens in the background, not to mention the possible errors within talk to text algorithms, and in the case of a plurality of buttons, an incorrect/unintended button may be inadvertently pressed), and thus the internal camera of Aizawa and/or Tong is being viewed as an equivalent structure that is utilized for the same purpose and may in fact lead to even better intended results.  Furthermore, the Applicant claiming within Claims 3 and 13 that the labeling input comprises an audio recording whereas Claims 4 and 14 instead require a plurality of buttons indicates that even to the Applicant the structural means used to accomplish this function is merely a matter of design choice, since they are providing two completely different options within the claims themselves (rather than providing a “best mode”).  It should be noted that if the Applicant traverses this assumption and provides evidence that the audio recording and/or the plurality of buttons are in fact a preferred embodiment, then it is likely that a restriction requirement would be made at that time, as these claims would then appear to be different species (whereas without Applicant’s traversal, these different embodiments are currently being considered obvious variants to each other, and to the internal camera of Aizawa and/or Tong).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Aizawa to utilize an audio recording of the user and/or a plurality of buttons as the structural means for 
Regarding Claims 5 and 15, Aizawa as modified by Tong renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa/Tong further discloses/teaches that:
the first labeling input is received at a first time (see the above citations to Tong’s Paragraphs 88-90 as described in the rejections to Claims 1 and 11 above, wherein the first labeling input may describe whether or not the eye gaze direction of the user corresponds to an object being shown on display 131 (i.e. above the required object recognition degree per Aizawa) whenever there is a new object shown on display 131);
determining first remote-sensing data captured at the first time (i.e. the exterior camera data that includes an image showing at least the first object and/or the interior camera data that includes the user’s gaze direction);
determining a first object (“The state detector 2315 extracts the object from the external image data in order to detect the object recognition degree. For example, the object is an installed object such as a sign or a building, but the object is not particularly limited as long as the object has a possibility of being visually recognized by the driver”, Paragraph 78) detected by a perception system of the vehicle at the first time (external camera 6, “The external camera 6 is installed at any position of the vehicle 1 so as to capture an image of an outside of the vehicle 1. Although one external camera 6 is illustrated in FIG. 1, the vehicle 1 may include a plurality of external cameras that capture images in different directions. The external camera 6 continuously captures the image of a running environment in a vicinity of the ; and
storing a first training data package comprising the first labeling input (i.e. whether or not the driver was looking at the first object), the first remote-sensing data (i.e. the exterior camera data that includes an image showing at least the first object and/or the interior camera data that includes the user’s gaze direction), and an indication of the first object (i.e. the image including the object) (“The VOD system, for example, is able to detect which direction driver 148 is looking…Based on observed information, the labeled data may indicate whether the driver is paying attention to where the vehicle is heading…the collected images or labeled data can be used to retrain the VOD system, which may predict driver's behavior as well as safety rating for driver 148…After identifying image 145 is where the operator is paying attention based on direction 145, the image 147 is recorded and processed”, Paragraphs 88-89 of Tong).
Regarding Claims 6 and 16, Aizawa as modified by Tong renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa/Tong further discloses/teaches that:
the first labeling input is received at a first time (see the above citations to Tong’s Paragraphs 88-90 as described in the rejections to Claims 1 and 11 above, wherein the first labeling input may describe whether or not the eye gaze direction of the user corresponds to an object being shown on display 131 (i.e. above the required object recognition degree per Aizawa) whenever there is a new object shown on display 131);
i.e. whether or not the user’s eye gaze corresponds with the direction of the object, per the previously mentioned citations);
determining first remote-sensing data captured by the vehicle at the first time (i.e. the exterior camera data that includes an image showing at least the first object and/or the interior camera data that includes the user’s gaze direction, per the previously mentioned citations); and
storing an indication that the first remote-sensing data corresponds to the object (i.e. if the exterior camera data, the indication is the object actually shown in the image, and if the interior camera data, the indication is that the user’s gaze direction properly corresponds (or doesn’t properly correspond) with the direction of the object, per the previously mentioned citations).
Claims 7-10 and 17-19 are rejected under 35 U.S.C. 103 as being obvious over Aizawa, in view of Tong, further in view of Gao (US 2017/0329331, filed 16 May 17).
Regarding Claims 7 and 17, Aizawa as modified by Tong renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa/Tong further discloses/teaches that:
the first labeling input is received at a first time (see the above citations to Tong’s Paragraphs 88-90 as described in the rejections to Claims 1 and 11 above, wherein the first labeling input may describe whether or not the eye gaze direction of the user corresponds to an object being shown on display 131 (i.e. above the required object recognition degree per Aizawa) whenever there is a new object shown on display 131);
the first labeling input comprises a description of a vehicle control input (i.e. whether or not the user’s eye gaze corresponds with the direction of the object, per the previously mentioned citations; also see discussion pertaining to Gao described below);
determining first remote-sensing data captured by the vehicle at the first time (i.e. the exterior camera data that includes an image showing at least the first object ); and
storing an indication that the first remote-sensing data corresponds to the vehicle control input (i.e. if the exterior camera data, the indication is that the object shown in the image is what determines whether or not the vehicle control input is to maintain the status quo, adjust the value of the user’s driving concentration degree, slow or stop the vehicle, etc., and if the interior camera data, the indication is that the user’s gaze direction properly corresponds with the direction of the object, thus leading to maintaining the status quo and/or increasing the value of the user’s driving concentration degree (or doesn’t properly correspond with the direction of the object, thus leading to changing the status quo, decreasing the value of the user’s driving concentration degree, and/or causes the vehicle to slow or stop), per the previously mentioned citations; also see discussion pertaining to Gao described below).
Aizawa/Tong don’t specifically discuss the labeling inputs as describing a vehicle control input, but it should be noted that if the labeling inputs describe whether or not the user’s gaze direction were aligned to a specific object, and that true or false value causes an adjustment to the user’s driving concentration degree (presumably up if true and down if false), then if that adjusted user’s driving concentration degree is used for vehicle control purposes, then the labeling inputs could indeed be considered to comprise a description of a vehicle control input.  Regardless, Gao teaches that when an alert prompt is not responded to within a threshold amount of time (equating to the user’s driving concentration degree being below a minimum threshold), then the vehicle is specifically slowed and/or stopped (“the system may, responsive to a determination that the driver has not taken over control of the vehicle (such as after a period of time elapses following when an alert to the driver to take over control of the vehicle), function to slow or stop the vehicle. For example, if a pedestrian or deer or other vehicle is determined (such as via processing of image data captured by ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Aizawa to have the labeling inputs include a description of a vehicle control input (such as slowing or stopping the vehicle), as taught by Gao, in order to ensure that the vehicle does not continue operating in its current mode if the driver is not alert enough to deem continued driving safe, and that whenever this occurs, the data associating that need to slow or stop the vehicle is also associated/stored with the other relevant captured data pertaining to the user, the user’s gaze as detected by the internal camera, and the object as detected by the external camera (that was presumably missed or ignored by the user).
Regarding Claims 8-10 and 18-19, Aizawa as modified by Tong renders obvious the vehicle system of Claim 1 and the method of Claim 11, respectively, and Aizawa remains silent as to, but Gao teaches: determining that no response to the alert prompt is received within a response threshold time (per Claims 8 and 18); after determining that no response to the alert prompt is received within the response threshold time, stopping the vehicle (per Claims 9 and 19, dependent on Claims 8 and 18, respectively); and after determining that no response to the alert prompt is received within the response threshold time, disengaging a vehicle autonomy system (per Claim 10, dependent upon Claim 8) (“the system may, responsive to a determination that the driver has not taken over control of the vehicle (such as after a period of time elapses following when an alert to the driver to take over control of the vehicle), function to slow or stop the vehicle. For example, if a pedestrian or deer or other vehicle is determined (such as via processing of image data captured by one or more cameras of the vehicle or processing of sensor data captured by one or more radar or lidar sensors of the vehicle) to be present in the path or route (or ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified Aizawa to utilize an alert response threshold time for judging whether or not the driver is alert enough to continue safe driving, and if not, to disengage a vehicle autonomy system and/or stop the vehicle, as taught by Gao, in order to ensure that the vehicle does not continue operating in its current mode if the driver is not alert enough to deem continued driving safe.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663